ORDER
The Disciplinary Review Board on December 14, 1998, having filed with the Court its decision concluding that WILLIAM MAIONE of SCOTCH PLAINS, who was admitted to the bar of this State in 1982, should be reprimanded for violating RPC 1.7(b) (conflict of interest) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that WILLIAM MAIONE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.